         Case 1:12-cr-00790-PAE Document 157 Filed 03/04/21 Page 1 of 1

                       ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                   P (718) 514 - 9100
20 VESEY STREET, RM 400                                                      F (917) 210 - 3700
NEW YORK, NY 10007                                               WOMBLE@ZEMANWOMBLELAW.COM
                                 WWW.ZEMANWOMBLELAW.COM


                                                                          March 3, 2021
BY ECF & EMAIL
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Juan Rodriguez
              12 Cr. 790 (PAE)

Dear Judge Engelmayer:

        Pursuant to the Court’s order of February 17, 2021 (Dkt. 155), I have had the opportunity
to fully discuss with my client, Juan Rodriguez, the merits of his pending pro se §2255 motion
(Dkt. 150). Unfortunately, Mr. Rodriguez misread a portion of the Court’s July 1, 2020 (Dkt. 149)
decision denying his initial motion requesting compassionate release. He mistakenly believed that
the Government had alleged, and the Court credited, that Mr. Rodriguez had been convicted of a
crime prior to this case. Having cured this misunderstanding, Mr. Rodriguez seeks, through
counsel, to request leave of the Court to withdraw his pending §2255 motion (Dkt. 150).

       Thank you for your consideration of this request.


                                                            Respectfully Submitted,
                                                                         Submi


                                                            Ken Womble
                                                            Zeman & Womble, LLP

Cc: AUSA Samson Enzer
                                   *UDQWHG,QOLJKWRI0U5RGULJXH]¶VGHFLVLRQWRZLWKGUDZKLV
                                   PRWLRQWKH&RXUWGLVPLVVHVWKDWPRWLRQZLWKRXWSUHMXGLFH7KH&OHUN
                                   RI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRWHUPLQDWHWKHPRWLRQSHQGLQJDW
                                   GRFNHWLQ&UDQGWRFORVHFLYLOFDVH1R&LY

                                             SO ORDERED.


                                   0DUFK
                                                                
                                                           __________________________________
                                                                 PAUL A. ENGELMAYER
                                                                 United States District Judge
